Exhibit 99.1 MEDIA CONTACT: INVESTOR CONTACTS: Bob Purcell Ph: Paul McSharry Ph: Chris Burns Ph: David Marshall Ph: ELAN TO PRESENT AT LAZARD CAPITAL MARKETS 7TH ANNUAL HEALTHCARE CONFERENCE DUBLIN, Ireland – November 09, 2010 – Elan Corporation, plc (NYSE: ELN) today announced that it will present at the Lazard Capital Markets 7th Annual Healthcare Conference, on Tuesday, November 16, 2010 at 9:55 a.m. Eastern Time and 2:55 p.m. GMT. Interested parties may access a live audio webcast of the presentation by visiting the Investor Relations section of the Elan website at www.elan.com, then clicking on the event icon.Following the live webcast, an archived version of the presentation will be available at the same URL. About Elan Elan Corporation, plc is a neuroscience-based biotechnology company committed to making a difference in the lives of patients and their families by dedicating itself to bringing innovations in science to fill significant unmet medical needs that continue to exist around the world. Elan shares trade on the New York and Irish Stock Exchanges. For additional information about the company, please visit http://www.elan.com. Source: Elan Corporation, plc ###
